          Case 1:16-cv-05263-AKH Document 347 Filed 12/26/18 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK
FUND LIQUIDATION HOLDINGS LLC, as assignee and
successor-in-interest to FrontPoint Asian Event Driven Fund
L.P., on behalf of itself and all others similarly situated,
                                                       Plaintiff,   Docket No. 16-cv-05263-AKH



                            -against-


CITIBANK, N.A., BANK OF AMERICA, N.A., JPMORGAN
CHASE BANK, N.A., THE ROYAL BANK OF SCOTLAND
PLC, UBS AG, BNP PARIBAS, S.A., OVERSEA-CHINESE
BANKING CORPORATION LTD., DEUTSCHE BANK AG,
CREDIT AGRICOLE CORPORATE AND INVESTMENT
BANK, CREDIT SUISSE AG, STANDARD CHARTERED
BANK, DBS BANK LTD., UNITED OVERSEAS BANK
LIMITED, AUSTRALIA AND NEW ZEALAND BANKING
GROUP, LTD., THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., THE HONGKONG AND SHANGHAI BANKING
CORPORATION LIMITED, AND JOHN DOES NOS. 1-50
                                                    Defendants.


     NOTICE OF PLAINTIFF’S MOTION FOR LEAVE TO AMEND AND FILE THE
          PROPOSED FOURTH AMENDED CLASS ACTION COMPLAINT
         Case 1:16-cv-05263-AKH Document 347 Filed 12/26/18 Page 2 of 2



       PLEASE TAKE NOTICE that upon the accompanying memorandum of law and the

record herein, Plaintiff, by and through its undersigned counsel, respectfully moves this Court,

before the Honorable Alvin K. Hellerstein, United States District Judge, at the United States District

Court, Southern District of New York, 500 Pearl Street, New York, New York on a date and time to

be set by the Court, pursuant to Local Civil Rule 6.3 of the Local Rules of the United States District

Courts for the Southern and Eastern Districts of New York, for an order granting Plaintiff’s Motion

for Leave to Amend and File The Proposed Fourth Amended Class Action Complaint.



Dated: December 26, 2018                               Respectfully submitted,
       White Plains, New York
                                                       LOWEY DANNENBERG, P.C.

                                                       /s/ Vincent Briganti
                                                       Vincent Briganti
                                                       Geoffrey M. Horn
                                                       Peter D. St. Phillip
                                                       Christian P. Levis
                                                       44 South Broadway
                                                       White Plains, NY 10601
                                                       Tel.: (914) 997-0500
                                                       Fax: (914) 997-0035
                                                       Email: ghorn@lowey.com
                                                                vbriganti@lowey.com
                                                                pstphillip@lowey.com
                                                                clevis@lowey.com

                                                       Counsel for Plaintiff
